Citation Nr: 1826480	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  14-03 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for varicose veins, to include as secondary to service-connected right knee osteoarthritis.

2.  Entitlement to service connection for a bilateral hip disorder, to include as secondary to right knee osteoarthritis.

3.  Entitlement to service connection for a lumbar spine disorder, to include as secondary to right knee osteoarthritis.

4.  Entitlement to service connection for a cervical spine disorder, to include as secondary to right knee osteoarthritis.

5.  Entitlement to service connection for a left shoulder disorder, to include as secondary to right knee osteoarthritis.

6.  Entitlement to service connection for a right shoulder disorder, to include as secondary to right knee osteoarthritis.
7.  Entitlement to service connection for a left knee disorder, to include as secondary to right knee osteoarthritis.

8.  Entitlement to an increased  disability rating for service-connected osteoarthritis of the right knee, currently evaluated as 20 percent disabling.

9.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Stacey Penn Clark, Attorney


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran had active service from June 1966 to May 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, Florida.

In the January 2014 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge at his local RO.  However, in a statement dated July 2017, the Veteran withdrew this hearing request.

The issues of entitlement to service connection for a bilateral hip disorder, a lumbar spine disorder, a cervical spine disorder, a left shoulder disorder, a right shoulder disorder, and a left knee disorder, the issue of entitlement to an increased disability rating for osteoarthritis of the right knee, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a May 1972 rating decision, the Veteran's claim for entitlement to service connection for varicose veins was denied.  The Veteran was notified of the decision and his appellate rights, but did not timely appeal the decision.

2.  Evidence received since the May 1972 rating decision is not material and does not raise a reasonable possibility of substantiating the claim of service connection for varicose veins.


CONCLUSIONS OF LAW

1.  The May 1972 rating decision denying entitlement to service connection for varicose veins is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017). 

2.  Since the May 1972 rating decision, new and material evidence has not been received to reopen the claim of entitlement to service connection for varicose veins.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000

Neither the Veteran nor his attorney has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II. The Merits of the Claim

In general, decisions of the RO and the Board that are not appealed in the prescribed time period are final.  38 U.S.C. §§ 7104, 7105 (2012); 38 C.F.R. §§ 3.104, 20.1100, 20.1103 (2017).  A finally disallowed claim, however, may be reopened when new and material evidence is presented or secured with respect to that claim.  38 U.S.C. § 5108 (2012).

Regardless of the action taken by the RO, the Board must determine whether new and material evidence has been received subsequent to an unappealed RO denial.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  As part of this review, the Board considers evidence of record at the time of the previous final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim, and evidence submitted since a prior final disallowance.  Evans v. Brown, 9 Vet. App. 273, 285-86 (1996).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2017).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist or consideration of a new theory of entitlement.  Shade, 24 Vet. App. at 117-18. 

Additionally, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Furthermore, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed but were not associated with the claims file when VA first decided the claim, VA will reconsider the claim, rather than requiring new and material evidence.  38 C.F.R. § 3.156(c)(1).  A claim is not reconsidered, however, where VA could not have obtained the records when it initially decided the claim because the records did not exist at that time, or because the claimant failed to provide sufficient information to identify and obtain the records from the respective service department, the Joint Services Records Research Center, or any other official source.  38 C.F.R. § 3.156(c)(2).

To establish service connection, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called nexus requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

In a May 1972 rating decision, the RO denied service connection because the diagnosis came too long after service to have any connection therewith.  The Veteran did not appeal that decision nor submit new and material evidence within one year.  The rating decision is thus final based on the evidence then of record.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

Evidence of record at the time of the 1972 decision includes the Veteran's service treatment records, which were silent for varicose veins.  Also of record was an April 1972 VA examination, which contained a diagnosis of varicose veins.  

Evidence submitted after the 1972 decision includes VA treatment records, lay statements, private medical records, and a January 2012 VA examination report.  The 2012 VA examination report provided a negative nexus opinion.  The Veteran continued to assert that his varicose veins started during service.  

The Board finds that new and material evidence has not been presented.  The evidence is new because it was not previously submitted to VA.  The evidence is not material, however, because it does not relate to unestablished facts necessary to establish the claim - evidence of varicose veins during service or a nexus to service.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167.  Additionally, the Veteran's statements are cumulative or redundant as the assertion or implication that the varicose veins started during service, was of record at the time of the prior denial.  See 38 C.F.R. § 3.156(a).  Further, even though presumed credible, as there is a negative nexus to service, even when considering the new evidence in conjunction with the evidence already of record, combined with VA assistance including an examination, it does not raise a reasonable possibility of substantiating the claim.  Shade, 24 Vet. App. at 117; Justus, 3 Vet. App. at 513. Accordingly, for all of the above reasons, the Veteran's claim is not reopened.   


ORDER

As new and material evidence has not been received, the claim for entitlement to service connection for varicose veins is not reopened.


REMAND

Claims for service connection

Regarding the issues of service connection, remand is required for adequate opinions.  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  A medical opinion should address the appropriate theories of entitlement.  Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  In a secondary service connection claim, a medical opinion that a disorder is not the result of an already service-connected disability does not address the issue of aggravation.  El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013). 

In January 2014, a VA examiner opined it was less likely than not that the Veteran's arthritis of the bilateral hips was due to or the result of his service-connected bilateral knee disorders because there was "little to suggest any direct, causative connection between the occurrence of these [two] degenerative disorder in the medical literature, one being the cause of the other, in either direction."  This opinion does not adequately address aggravation. In August 2012, a VA examiner opined that it would require speculation to opine whether the left knee disorder was caused or aggravated by the right knee disability, noting that current medical literature does not support a cause and effect relationship between contralateral joint conditions not resulting from the same traumatic event, and because the Veteran did not have current objective evidence of any altered gait mechanical stress of sufficient severity and longevity to produce contralateral joint disease.  This opinion is not adequate as the rationale did not address aggravation, and the opinion is conflicting - it both provides an opinion and states that doing so would require speculation.  In a May 2011, a VA examiner opined that the cervical and lumbar spine disorders were not related to the knee condition, because there was an aging process and the spine disorders were separate entities.  This opinion is not adequate as it does not address aggravation.

There do not appear to be any examinations regarding the shoulders.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).  VA's duty to assist includes providing a medical examination when is necessary to make a decision on a claim.  38 U.S.C. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  Here, there are shoulder diagnoses of record and the Veteran has asserted that these are related to the service-connected right knee disability.  Remand for an examination is thus warranted.

Claim for an increased disability rating

In increased evaluation claims, VA examinations for musculoskeletal conditions must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  38 C.F.R. § 4.59 (2017); Correia v. McDonald, 28 Vet. App. 158 (2016).  Here, a review of the 2016 VA examination report indicates that there was no passive range of motion testing or in non-weight beraing.  Remand is required.

TDIU

The Board finds that the Veteran's claim for TDIU is inextricably intertwined with the claims being further developed as a grant of service connection or increased rating affects entitlement to this benefit.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two claims are inextricably intertwined when they are so closely tied together that a final Board decision on one cannot be rendered until the other claim has been considered).

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, provide the Veteran a VA examination to ascertain the severity of his right knee osteoarthritis.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

	The examiner must utilize the most recent worksheet or DBQ.  Additionally, the examiner is asked to indicate the point during range of motion testing that motion is limited by pain.  The examiner must test the range of motion and pain of the right knee in active motion, passive motion, weight-bearing, and non-weight-bearing.  The examiner must also conduct the same testing on the left knee.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary, he or she should clearly explain why that is so.

Additionally, the examiner must escribe any functional limitation due to pain, weakened movement, excess fatigability, pain with use, or incoordination.  Additional limitation of motion during flare-ups and following repetitive use due to limited motion, excess motion, fatigability, weakened motion, incoordination, or painful motion must also be noted.  If the Veteran describes flare-ups of pain, the examiner must offer an opinion as to whether there would be additional limits on functional ability during flare-ups.  All losses of function due to problems such as pain should be equated to additional degrees of limitation of flexion and extension beyond that shown clinically.  Should the examiner state that he or she is unable to offer such an opinion without resorting to speculation based on the fact that the examination was not performed during a flare, the examiner is directed to do all that reasonably can be done to become informed before such a conclusion, to include ascertaining adequate information-i.e. frequency, duration, characteristics, severity, or functional loss-regarding his flares by alternative means.

4.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the nature and etiology of his bilateral hip, bilateral shoulder, cervical spine, lumbar spine, and left knee disorders.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished.  All clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must provide the following opinions:

(1) did the bilateral hip disorder at least as likely as not (50 percent or greater probability) have onset in, or is otherwise caused by, active service, and is it caused or aggravated by the service-connected right knee disability;

(2) did the bilateral shoulder disorder at least as likely as not (50 percent or greater probability) have onset in or is otherwise caused by, active service, and is it caused or aggravated by the service-connected right knee disability;

(3) did the cervical spine disorder at least as likely as not (50 percent or greater probability) have onset in or is otherwise caused by, active service, and is it caused or aggravated by the service-connected right knee disability;

(4) di the lumbar spine disorder at least as likely as not (50 percent or greater probability) have onset in, or is otherwise caused by, active service, or is it caused or aggravated by the service-connected right knee disability; and

(5) is the left knee disorder at least as likely as not (50 percent or greater probability) have onset in, or is otherwise caused by, active service, or is it caused or aggravated by the service-connected right knee disability.  

5.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2017).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  Ensure compliance with the directives of this remand. If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

7.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


